Citation Nr: 0800349	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-05 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
October 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection and an 
initial rating of 50 percent for PTSD, effective August 25, 
2004.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  When available evidence is 
too old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

At the June 2007 hearing, the veteran testified that his PTSD 
has worsened.  He testified that his VA psychiatrist has 
increased the dosage for his anti-depressant medication.  He 
further testified that his PTSD has affected his employment 
and that his employer made special arrangements for him to 
work at home.  He also testified that he occasionally has 
thoughts of harming himself.  As the most recent VA PTSD 
examination is dated in January 2005, and as testimony 
indicates that the veteran's disability may have worsened, 
the Board finds that an additional examination is needed to 
determine the current severity of the veteran's PTSD.

The veteran also testified that he receives VA outpatient 
psychiatric treatment every six months.  As the most recent 
VA medical records in the claims file are dated in September 
2005, updated VA medical records should be obtained.
Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records since September 2005.

2.  Schedule the veteran for a VA PTSD 
examination to determine the current 
nature and severity of his service-
connected PTSD.  The claims file should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  That review should be 
indicated in the examination report.

3.  Then review the issue on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for the response.  Then, return 
the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

